      Case 2:19-cv-00321 Document 19 Filed on 09/08/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 08, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

LUIS SILVA,                                  §
                                             §
        Plaintiff,                           §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-321
                                             §
CONN APPLIANCES, INC.,                       §
                                             §
        Defendant.                           §

                                         ORDER

       Before the Court is the Stipulated Notice of Dismissal with Prejudice as to Conn

Appliances, Inc. signed by all parties and which the Court hereby deems effective.

(D.E. 18); FED. R. CIV. P. 41(a)(1)(A)(ii), (a)(1)(B). Accordingly, the Clerk of Court is

DIRECTED to CLOSE the case. The parties shall be responsible for their own attorney’s

fees and court costs incurred in connection with this matter.

                SIGNED and ORDERED this 8th day of September 2020.



                                                 DAVID S. MORALES
                                                 UNITED STATES DISTRICT JUDGE




1/1
